1                                UNITED STATES DISTRICT COURT

2                                       DISTRICT OF NEVADA

3      TARIQ AHMAD,
4                                                        3:20-cv-0717-MMD-CLB
                                    Plaintiffs,
5         v.
                                                         ORDER
6      GRACO FISHING AND TOOLS,
       INC., et al.,
7

8                                Defendants.

9           Pro se Plaintiff filed a first amended complaint (ECF No. 22). The Court issued a
10   notice regarding intention to dismiss pursuant Federal Rule of Civil Procedure 4(m) (ECF
11   No. 34). Plaintiff has not provided proof of service on three of the named Defendants in his
12   complaint: Graco Fishing and Tools, Inc.; Pacific Energy & Mining Co.; and Rod
13   Anderson. (Id.)
14          After the court entered the Notice under Rule 4(m) referenced above, Plaintiff
15   immediately filed a certificate of service, which was docketed as a “certificate of service for

16   (ECF No. 34) Notice re 3m Dismissal.” (ECF No. 35). Plaintiff states that his complaint

17   was served by electronic mail on a person named Joseph Minnock who is not named as a

18   defendant in his complaint (Id.). The certificate of service is not proper as it does not show

19   the complaint was served pursuant to the requirements of Rule 4 on any of the three named

20   Defendants in the 4(M) order. As such, after the 4(m) deadline, the Court will dismiss
     Graco Fishing and Tools, Inc., Pacific Energy & Mining Co. and Rod Anderson if plaintiff
21
     does not file a proof of service indicating proper service according to Fed. R. Civ. P. 4.
22
            DATED: May 12, 2021.
23

24
                                                  ______________________________________
25
                                                  UNITED STATES MAGISTRATE JUDGE
26

27



                                                     1
